877 F.2d 59Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert HOLLEY, Petitioner-Appellant,v.John BROWN, Attorney General of the State of Maryland,Respondents-Appellees.
No. 89-7016.
United States Court of Appeals, Fourth Circuit.
Submitted May 10, 1989.Decided May 30, 1989.

Robert Holley, appellant pro se.
Gary Eugene Bair, Office of the Attorney General of Maryland, for appellees.
Before DONALD RUSSELL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Robert Holley appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Holley v. Brown, C/A No. 88-1953-JH (D.Md, Nov. 23, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*


2
AFFIRMED.



*
 We interpret Holley's "Motion for Summary Disposition of Appeal" as a request to waive oral argument.  As such, the motion is granted